El Jitkz Asociado Sil Wolu,
emitió la opinión del tribunal.
La presento es una solicitud para que se; expida un auto de certiorari. El 12 de abril de 1905, Pedro Miranda Me-drano, como apoderado de José Mirandes Olivos, dedujo demanda sobre desahucio ante el juzgado municipal de Ponce, fundando dicha demanda en que la demandada Hortencia Arribas -Villoch, ó sus encargados, habían iiN fringido las condiciones del contrato de arriendo, por las cuales se le exigió que respetase los árboles en la finca arrendada, y que no los cortare ni podase sin la interven-ción del arrendador.
Los motivos alegados por la defensa eran cuatros '■
1 — Que la ley con respecto á desahucio sólo permite como motivo de demanda, la omisión por parte del arren-datario de pagar el alquiler ó precio del arriendo.
• 2 — Que el juzgado municipal sólo tiene jurisdicción .-so-bre la causa de acción cuando el alquiler anual de la finca es menos que mil pesos, y cuando la falta del arrendatario consiste en la omisión de pagar el alquiler, y que bñ todos los demás casos la demanda, debe entablarse en el Tribunal de Distrito.
3 — Que la persona realmente interesada:era el dueño de la finca, y que el apoderado no tenía personalidad para entablar demanda en su propio nombre. • J.
4 — Que 'la demandada no había dado órdenes para qué se cortasen los árboles y que el haber Cortado dichos ár-boles-no era tal infracción del contrato, que xmdíera dar lugar á una demanda. . •
*486El juzgado municipal resolvió el asunto en contra del demandante y en la apelación interpuesta ante el Tribunal de Distrito, sustancialinente las mismas cuestiones fueron presentadas y resueltas á favor del demandante. Entonces, no habiendo derecho para apelar*, la demanda-da presentó á este Tribunal una solicitud para que se ex-pidiera un auto de certiorari, cuyo auto fué concedido. En la vista de este asunto, á la que sólo asistió el abogado de la suplicante, surgió la cuestión, si este Tribunal con con motivo de un procedimiento de certiorari, pudiera re-visar las cuestiones de hecho planteadas.
Nosotros estamos convencidos por la ley de certiorari j por las autoridades citadas por el ilustrado letrado de-fensor, de la suplicante, de que se puede hacer una inves-tigación de los hechos para determinar alguna cuestión de competencia ó procedimiento, pero no para hacer las veces de un recurso por quebrantamiento de forma, ó de apelación. Véase la ley de certiorari, y la causa de Scharz v. Superior Court 111 Cal. 106. De lo contrario resultaría frustrada la voluntad de la legislatura, de li-mitar las apelaciones como lo ha hecho en la ley de desahu-cio de marzo 9 de 1905.
Por lo tanto, no podemos examinar las cuestiones plan-teadas por el cuarto motivo de defensa. Si la demandada ó alguna otra persona, era responsable de la corta de los árboles, ó si la falta cometida era una infracción de una estipulación esencial del contrato, son hechos que se refie-ren á los méritos de dicha demanda, y no plantean ningu-na cuestión de procedimiento ó de competencia.
Los fundamentos primero y segundo de la defensa, plantean cuestiones de competencia y pueden ser consi-derados conjuntamente. ¿Puede la corte municipal, en nna demanda sobre desahucio, conocer de otros extremos que la falta de pago del arrendamiento % Oreemos que el texto de la ley de desahucio, en su sección 3a. -es dema-*487síado claro para ser sometido á una discusión. Dicha sec-ción dispone:
‘‘Tendrán jurisdicción .para conocer de las demandas sobre des-ahucio, los jueces municipales del distrito en que radique la finca, cuando el canon de los arendamientos ó el precio ó cantidad que, por virtud de cualquier contrato, deba pagarse, computado por una anualidad, no escoda d'e mil dollars. En todos los demás casos, co-nocerán de dichas demandas las 'cortes de Distrito en, que la finca radique; y en uno ú otro caso, se seguirá el mismo procedimiento. Si la finca estuviese radicada en territorio correspondiente á dos ó más distritos judiciales, poidrá establecerse la demanda ante cual-quiera de las Cortes respectivas, en cuyo territorio radicare alguna porción de la finca. La comparecencia de las partes, en el caso dé que la competencia en esta clase de juicios corresponda originaria-mente á la Corte Municipal, podrá hacerse por los interesados per-sonalmente, ó por medio de apoderado general, si no quisieren uti-lizar la representación por medio de letrado. ’ ’
La jurisdicción de la Corte Municipal en demandas sobre desahucio está limitada solamente en los casos en que el importe del arriendo anual, expresado en el con-trato de arrendamiento ó de otro modo, exceda .de mil pesos (dollars). No existe en la ley una sola palabra de la cual se pueda deducir que la Legislatura haya tenido la intención de que las cortes municipales habían de conocer solamente de faltas de' pago de arrendamiento. La limi-tación se refiere solamente al importe del arriendo, y no al carácter de la falta . Resulta innecesario considerar la cuestión incidental que se ha presentado, de si el Tribunal de Distrito tendría, al interpretarse la apelación, jurisdicción sobre una causa, sobre la cual no tenía juris-dicción la Corte Municipal.
El tercer fundamento de la defensa no envuelve real-mente ninguna cuestión de jurisdicción, y el Tribunal no debiera considerarlo en un procedimiento de certiorari; poro como el contrato de arrendamiento ha sido exhibido entre los .documentos, y. demuestra que el contrato ha-si-*488.do otorgado por oí demandante como apoderado, no cono-cemos ninguna razón por la cual se hubiese visto impedi-do de entablar demanda cm su propio nombre. El hizo el contrato de arrendamiento, y él es la verdadera parte interesada en el contrato celebrado entre él y la arrenda-taria, y tiene derecho á la posesión, y no se puede admitir que la arrendataria niegue el título á su arrendador.
No encontramos en los procedimientos, nada que nos autorice para anularlos, y la causa y los autos deben de-volverse á la Corte de Distrito de Ponce, dejándose á és-ta libre para proceder en dicha causa, como si no se hu-biese expedido el auto de certiorari.

Denegada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, Higueras y MacLearv.